PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hopf et al.
Application No. 13/336,987
Filed: 23 Dec 2011
Patent No. 8,790,176
Issued: 29 Jul 2014
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed March 24, 2021 (petition originally filed August 20, 2019).  This is also a decision on the petition to expedite under 37 CFR 1.182, also filed March 24, 2021.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued July 29, 2014.  Accordingly, the four year maintenance fee could have been paid during the period from July 29, 2017 through January 29, 2018 without surcharge, or with a 6 month late payment surcharge during the period from January 30, 2018 through July 29, 2018.  No maintenance fee having been received, the patent became expired on July 30, 2018.  

Petition under 37 CFR 1.182:

With the instant petition, Patentee has paid the $210 petition fee (small entity rate) and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.378(b).  In view thereof, the petition to expedite is granted.

Petition under 37 CFR 1.378(b):

With the instant petition, Patentee has paid the petition fee, paid the maintenance fee, and made the proper statement of unintentional delay (Patentee has supplied a USPTO date stamped, postcard receipt showing that the petition was originally filed on August 20, 2019, therefore no additional explanation of unintentional delay was required).

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions